Citation Nr: 0432394	
Decision Date: 12/07/04    Archive Date: 12/15/04	

DOCKET NO.  97-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed as the residual of exposure to Agent 
Orange.

2.  Entitlement to service connection for a chronic eye 
disorder, claimed as the residual of exposure to Agent 
Orange.

3.  Entitlement to service connection for a chronic 
genitourinary disorder, claimed as the residual of exposure 
to Agent Orange.

4.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
March 30, 2000.


REPRESENTATION

Appellant represented by:	Jeffrey M. Weiner, Attorney

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969, with service in the Republic of Vietnam from 
August 1968 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1996, March 1998, and July 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  The RO indicated that 
the award of a total rating for PTSD constituted a grant of 
benefits on appeal for that issue.  The Board notes, however, 
that the appeal arises from an initial grant of service 
connection, and the total rating was not awarded from the 
effective date of such grant.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the Board finds that the appeal as to 
the evaluation prior to March 30, 2000 remains in contention.

This case was previously before the Board in September 1999, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  A chronic skin disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of exposure to Agent Orange.

2.  A chronic eye disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of exposure to Agent Orange.

3.  A chronic genitourinary disorder is not shown to have 
been present in service, or for many years thereafter, nor is 
it the result of exposure to Agent Orange.

4.  Prior to March 30, 2000, the veteran's service-connected 
post-traumatic stress disorder more closely approximates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, claimed as the residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2003).

2.  A chronic acquired eye disorder, claimed as the residual 
of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303(c)(d), 
3.307, 3.309 (2003).

3.  A chronic genitourinary disorder, claimed as the residual 
of exposure to Agent Orange, was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2003).

4.  The criteria for an evaluation of 50 percent, but no 
greater, for post-traumatic stress disorder prior to 
March 30, 2000 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130 Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of March 2001, the RO 
provided notice to the veteran regarding what was needed to 
substantiate his claims, the evidence he must provide, and of 
the evidence which the VA would obtain on his behalf.  
Additional correspondence in July 2003 provided the veteran 
with the opportunity to submit evidence, notified him of what 
evidence the VA had secured and what evidence was still 
required, provided notice of who was responsible for securing 
the evidence, and informed him to advise VA of or to submit 
any additional evidence he had.  The veteran was also 
provided a copy of the March 1998 rating decision and August 
1998 Statement of the Case, as well as Supplemental 
Statements of the Case in September 2002 and September 2003, 
which apprising him of the requirements to establish a higher 
evaluation for PTSD, and of the requirements to establish 
service connection.

The Board is cognitive of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
Veterans Claims Assistance Act (VCAA) notice must be provided 
to a claimant before the initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a claim.  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and 
Supplemental Statements of the Case were provided to the 
appellant.  In that regard, the veteran was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  In fact, the 
veteran offered testimony in support of his claims at a 
hearing before a traveling Veterans Law Judge in Wilmington, 
Delaware.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  Moreover, the veteran was given 
ample time to respond.  Accordingly, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, Social Security 
records, and VA and private treatment records and examination 
reports.  Most importantly, in a statement dated July 2000, 
the veteran indicated that he had no medical treatment 
records, and that he received all treatment at VA medical 
facilities.   Under the facts of this case, "the record has 
been fully developed" with respect to the issues on appeal, 
and "it is difficult to discern what additional guidance the 
VA could have provided to the veteran regarding what further 
evidence he could submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, 
adjudication of these claims poses no risk of prejudice to 
the veteran.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claims, and of the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

At the time of a service entrance examination in June 1967, 
the veteran gave a history of refractive error, for which he 
wore glasses.  Also noted was a history of syphilis, for 
which the veteran had received treatment, with no apparent 
sequelae.  According to the veteran, at one point prior to 
his entry upon active service, the skin around his neck had 
"broken out," necessitating medical treatment

On physical examination, the veteran's eyes, skin, and 
genitourinary system were within normal limits.  Uncorrected 
visual acuity was 20/100 in each eye, corrected to 20/30.  No 
pertinent diagnoses were noted.

A service clinical record dated in February 1968 showed 
uncorrected visual acuity of 20/100 in each eye, corrected to 
20/20.

In a service clinical record of early May 1968, there was 
noted a complaint of burning on urination, in conjunction 
with urethral discharge.  Laboratory studies were positive 
for the presence of gonococcus.  Treatment was with 
medication.

A service clinical record dated in May 1969 reveals that the 
veteran was seen at that time for a swollen right eye.  
According to the veteran, his right eye had been itching for 
approximately 12 hours.  On physical examination, the pupil 
of the veteran's right eye was round and reactive to light 
and accommodation.  The conjunctivae were injected.  The 
clinical impression was conjunctivitis.

In a service clinical record of July 1969, there was noted a 
complaint of dysuria with urethral discharge for a period of 
24 hours.  The clinical impression was "V.A.G."  Treatment 
was with medication.

At the time of a service separation examination in September 
1969, the veteran gave a history of eye trouble, for which he 
wore glasses.  A physical examination was essentially 
unremarkable, and no pertinent diagnoses were noted.

At the time of a VA Agent Orange protocol examination in 
February 1984, the veteran gave a history of a skin rash on 
his back, which sometimes burned.  According to the veteran, 
this rash consisted of certain hypopigmented patches, which 
became worse in hot weather, and which had been persistent 
since Vietnam.

On physical examination, it was noted that the veteran had 
worn glasses since 1970.  The veteran denied eye pain, and 
similarly denied any problems with diplopia or photophobia.  
Physical examination revealed a white papular rash on the 
veteran's shoulders and chest.  The pertinent diagnosis was 
tinea versicolor of the trunk.

A psychiatric evaluation conducted in conjunction with the 
veteran's Agent Orange examination in March 1984 showed no 
evidence of any psychiatric problem.

At the time of a VA general medical examination in May 1984, 
the veteran complained of a rash on his back, as well as 
peeling skin on his hands.  Physical examination revealed the 
presence of a macular eruption on the veteran's back.  
Uncorrected visual acuity was 20/light perception in the 
right eye, and 20/200 in the left eye.  Genitourinary 
examination was within normal limits.  The pertinent 
diagnosis was tinea versicolor of the back.

A VA psychiatric examination conducted in conjunction with 
the veteran's general medical examination in May 1984 showed 
no evidence of any psychiatric disease.

A VA Agent Orange protocol examination conducted in December 
1996 was significant for complaints of a rash on the 
veteran's back, as well as blurred vision.  However, the only 
pertinent diagnosis noted was chronic dermatitis.

During the course of VA outpatient treatment in January 1997, 
the veteran complained of acne on his back while in Vietnam, 
which had intermittently recurred.  According to the veteran, 
he had no such problem at the present time.  When further 
questioned, the veteran stated that his skin problem became 
much worse in the heat and humidity.  Also noted were 
problems with dry skin of the hands.  On physical 
examination, the veteran's back was clear, and his hands were 
dry.  The clinical assessment was history of acne, with none 
at the present time; and dry skin.

On February 20, 1998, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.

On VA psychiatric examination in March 1998, the veteran 
reported that he socially avoids and isolates from most 
interpersonal contacts.  He reported some suicidal ideation 
but denied any suicidal gestures.  The examiner stated that 
the veteran was taking courses at the local university and 
has numerous credits, but no degree.  On mental status 
examination he appeared to be in good contact with reality.  
He was oriented in all three spheres, and his speech was 
clear and coherent, though at times a bit tangential.  The 
veteran's mood appeared to be calm, though his affect was 
somewhat flat and depressed.  However, he seemed to show good 
reasoning skills and fair judgment.  Memory for both recent 
and remote events appeared to be adequate and intact.  During 
the course of mental status examination, no delusional 
thoughts were expressed.  Nor was there any thought disorder 
or other idiosyncratic behavior.  In the opinion of the 
examiner, the veteran appeared to be suffering from post-
traumatic stress disorder which was moderate in severity.  
The Global Assessment of Functioning Score was 50, indicating 
moderate to severe symptomatology.

In a rating decision of March 1998, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from February 20, 1998, the date 
of receipt of the veteran's claim.

VA outpatient treatment records dated in April and May 1998 
show treatment at that time for suspected glaucoma, as well 
as refractive error. 

During the course of a private medical evaluation in 
September 1998, uncorrected visual acuity was 20/200 in the 
right eye, and 20/100 in the left eye.  Corrected visual 
acuity was 20/30 in each eye.  The veteran's pupils were of 
equal size, and both round and reactive to light.  Also noted 
was that the conjunctiva and sclera were within normal 
limits.

A VA treatment report dated in November 1998 noted a full 
range of affect.  The veteran was relevant and coherent, and 
had no concentration difficulties.  Some memory impairment 
for remote events was noted.  He was noted to have recently 
been diagnosed with multiple sclerosis.  Diagnosis was 
adjustment disorder with depressed mood.  GAF score was 55.  

On VA neurologic examination in November 1998, the veteran 
complained of problems with his vision.  The veteran 
reportedly had been followed for glaucoma, and had a superior 
nasal visual defect on the right, and a superior defect on 
the left.  Currently, the veteran was receiving medication 
for incontinence.  Physical examination revealed some left 
lateral nystagmus on saccadic gaze to the left.  Noted at the 
time was that the veteran's examination and studies were 
consistent with multiple sclerosis.

During the course of a hearing before a traveling Veterans 
Law Judge in June 1999, the veteran offered testimony 
regarding the nature and etiology of his claimed 
disabilities, and the severity of his post-traumatic stress 
disorder.

In VA treatment records from 1999 the veteran was noted to 
spend the day in his basement because he does not want to see 
people.  He reported in April 1999 that he would miss his 
recently deceased brother at the upcoming family reunion.  In 
September 1999 he noted some suicidal ideation but no plan.  
In November and December 1999 he denied suicidal ideation.

On VA cystoscopic examination in December 1999, the veteran 
gave a history of multiple sclerosis and incontinence, with 
little or no improvement on medication.  Also noted were 
problems with impotence.

Following a VA psychiatric examination in March 2000, it was 
the opinion of the examiner that the veteran suffered from 
post-traumatic stress disorder of a moderate to severe 
degree, with a Global Assessment of Functioning score of 40.

In a rating decision of July 2000, the RO awarded a 
70 percent evaluation for post-traumatic stress disorder, 
effective from March 30, 2000, the date of the aforementioned 
VA psychiatric examination.

During the course of VA outpatient treatment in July 2000, 
the veteran denied the presence of any ocular problems.  
Reportedly, the veteran's visual fields were 20/20, 
bilaterally.

In an October 2000 addendum to the March 2000 VA psychiatric 
examination, a VA physician wrote that he had reviewed the 
veteran's claims file, as well as his notes from the 
compensation and pension examination of March 2000.  Based on 
that material, it was his opinion that the veteran's post-
traumatic stress disorder, in and of itself, precluded his 
engaging in any substantial gainful employment.

In a rating decision of October 2000, the RO granted a 
100 percent schedular evaluation for post-traumatic stress 
disorder, effective from March 20, 2000, the date of the 
aforementioned VA psychiatric examination.

A VA outpatient treatment record dated in October 2000 was 
significant for a diagnosis of benign prostatic hypertrophy.

Received in July 2002 were VA outpatient treatment records 
covering the period from October 1997 to July 2002.  Those 
records show treatment during that period for various 
genitourinary and eye problems.  In an entry of December 
2001, it was noted that the veteran had experienced no new 
bladder or visual problems.  In an entry of May 2002, it was 
noted that the veteran suffered from a hyperactive neurogenic 
bladder due to multiple sclerosis.


Analysis

Service Connection

The veteran in this case seeks service connection for a 
chronic skin disorder, eye (vision) problems, and a 
genitourinary disorder, claimed as the residual of exposure 
to Agent Orange in the Republic of Vietnam.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes mellitus, or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), chronic 
lymphocytic leukemia, or soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(a) (2003).  These diseases 
shall become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne, other acne 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2003).  Finally, congenital or developmental 
defects, such as refractive error of the eye, are not 
diseases or injuries within the meaning of applicable 
legislation governing the award of compensation benefits.  
38 C.F.R. § 3.303(c) (2003).

In the present case, service medical records fail to document 
the existence of a chronic skin or genitourinary disability, 
or a chronic eye (visual) problem for which service 
connection might appropriately be granted.  In that regard, 
while at the time of service entrance, the veteran gave a 
history of a skin problem around his neck, a physical 
examination of the veteran's skin conducted at that time was 
entirely within normal limits, as were the remainder of the 
veteran's service medical records.  Refractive error, noted 
on more than one occasion during the veteran's period of 
active service, is a congenital and/or developmental 
disability and, as such, an inappropriate subject for a grant 
of service connection.  See 38 C.F.R. § 3.303(c) (2003).  
While in May 1969, during the veteran's period of active 
service, he received treatment for conjunctivitis, that 
episode was acute and transitory in nature, and resolved 
without residual disability.  Episodes of gonococcus were, 
similarly, transient, and resolved with proper medical 
treatment.  As of the time of the veteran's service 
separation examination in September 1969, there was no 
evidence of any chronic skin, eye, or genitourinary 
disability, and no pertinent diagnoses were noted.

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by a VA Agent Orange 
examination in February 1984, almost 15 years following the 
veteran's discharge from service, at which time there was 
noted the presence of tinea versicolor.  A chronic acquired 
eye disorder for which service connection might appropriately 
be granted was first noted no earlier than 1998, at which 
time the veteran received treatment for "suspect" glaucoma.  
While at present, the veteran suffers from certain 
genitourinary problems, including incontinence and impotence, 
those disorders clearly appear to be the result of 
nonservice-connected multiple sclerosis.  Regardless, there 
is no medical evidence linking those conditions to exposure 
to Agent Orange.  Benign prostatic hypertrophy is, similarly, 
unrelated to any incident or incidents of the veteran's 
period of active service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current skin, eye, or 
genitourinary problems with any incident of his period of 
active service, including exposure to Agent Orange.  
Accordingly, service connection for those disorders must be 
denied.

Increased Rating

In addition to the above, there is for consideration the 
issue of entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder prior to March 30, 2000.  
In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2003).  In the 
present case, in a rating decision of October 2000, the RO 
granted a 100 percent schedular evaluation for post-traumatic 
stress disorder, effective from March 20, 2000, the date of a 
VA psychiatric examination, as opposed to February 20, 1998, 
the date of receipt of the veteran's claim.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.

As regards the veteran's service-connected post-traumatic 
stress disorder, the Board notes that the 30 percent 
evaluation in effect prior to March 30, 2000 contemplated the 
presence of occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and/or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent evaluation would require demonstrated evidence 
of occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation, under those same schedular criteria, 
would require demonstrated evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or the inability to establish or maintain 
effective relationships.  

Finally, a 100 percent evaluation would require evidence of 
total occupational and social impairment, due to such 
symptoms as:  gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and/or memory loss 
for the names of one's close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 Diagnostic Code 9411 (2003).

In the present case, not until the time of a VA psychiatric 
examination in March 1998 did the veteran receive a 
psychiatric diagnosis of any kind.  Moreover, that 
examination showed the veteran to be in good contact with 
reality, and oriented in all spheres.  His speech was clear 
and coherent, and his judgment was fair.  Memory for both 
recent and remote events was intact, and there was no 
evidence of any real thought disorder.  In the opinion of the 
examiner, the veteran was suffering from moderate post-
traumatic stress disorder, consistent with a Global 
Assessment of Functioning Score of 50.  Not until a more 
recent VA psychiatric examination of March 30, 2000 was there 
present psychiatric symptomatology sufficient to warrant the 
assignment of a 100 percent schedular evaluation.  
Significantly, at that time, the veteran was judged to be 
suffering from post-traumatic stress disorder of a moderate 
to severe degree, consistent with a Global Assessment of 
Functioning Score of 40.  Moreover, in an addendum to that 
examination, the veteran was deemed unemployable due solely 
to service-connected post-traumatic stress disorder.

After reviewing the evidence, and resolving all doubt in 
favor of the veteran, the Board finds that the veteran's 
symptomatology prior to March 30, 2000 more closely 
approximates the criteria for a 50 percent evaluation.  
Although the veteran does not meet a majority of the criteria 
for this evaluation, the evidence does reveal a flattened 
affect on VA examination in March 1998, disturbances of 
motivation and mood, social isolation, and difficulty with 
social relationships.  

The evidence does not reveal, however, that a rating in 
excess of 50 percent is warranted.  Although there is some 
mention of suicidal ideation, this finding is not consistent 
during the time period, and the veteran has never made any 
suicidal gestures or had a plan.  Other than this occasional 
finding, the record fails to reveal any other symptomatology 
consistent with a higher rating.  The March 1998 VA 
examination noted that the veteran did some part-time house 
painting and gardening to keep himself going financially.  
That examination also indicated that the veteran was taking 
some courses at the university.  He had good contact with 
reality, no thought disorder, his speech was clear and 
coherent, and his judgment was fair.  Based on these 
findings, and the other evidence of record, the Board finds 
that an evaluation in excess of 50 percent for post-traumatic 
stress disorder prior to March 30, 2000 is not warranted.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected sinusitis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected PTSD, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the evidence notes some 
interference with employment, this has been attributed to 
multiple conditions, and not solely to his PTSD during the 
period in question.  Furthermore, in the evaluation of only 
his PTSD prior to March 30, 2000, the veteran was assigned 
GAF scores ranging from 50 to 55, representing moderate to 
severe symptomatology as a result of PTSD.  Such does not 
support a finding of marked interference with employment.  
Furthermore, the evidence does not establish that the veteran 
has required frequent hospitalization for PTSD.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a chronic skin disorder, claimed as 
the residual of exposure to Agent Orange, is denied.

Service connection for a chronic eye disorder, claimed as the 
residual of exposure to Agent Orange, is denied.

Service connection for a chronic genitourinary disorder, 
claimed as the residual of exposure to Agent Orange, is 
denied.

An initial evaluation of 50 percent, but no greater, for 
post-traumatic stress disorder, from February 20, 1998, is 
granted.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



